Title: To John Adams from Oliver Wolcott, Jr., 18 February 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



T.D Feby 18. 1799

The Secy of the Treasy respectfully represents to the President of the United States.
That it appears from the enclosed Report of Daniel Davis Esq. Atte.  for the District of Maine and the documents therein refered to; that John Helby Marshal of the said District has collected large Sums of money on Executions in favour of the United States  improperly  which he has embezzled which have been embezzlled & for which he cannot now Account.
The Secy of is of opinion, that the said John Helby ought to be removed from The his said Office of MarshallAll which

